              Case 1:19-cv-11702-PGG Document 24
                                              23 Filed 06/23/20
                                                       06/22/20 Page 1 of 1




                                                                                                   NDUKWE
                                                                                                      DARREN  D. AGWU R.
                                                                                                MARKS        OF COUNSEL
                                                                                                        Manhattan Office
                                                                                                      PARTNER
                                                                                                        T: (212) 431-1300
                                                                                                      Manhattan Of
                                                                                                nagwu@borahgoldstein.com

                                         June 22, 2020

     ViaECF

     Hon. Paul G. Gardephe
     U.S. District Judge, S.D.N.Y.                                              The conference scheduled for July 2, 2020 is
                                                                                adjourned to August 13, 2020 at 10:15 a.m.
     Thurgood Marshall U.S. Courthouse
     40 Foley Square, Room 2204
     New York, New York 10007




                                                                                 June 23, 2020
                             RE:     Eula Stephens v. Borah, Goldstein,
                                     Altschuler, Nahins & Goidel, P.C.
                                     United States District Court
                                     Southern District of New York
                                     Case No. 19-cv-11702-PGG

     Honorable Judge Gardephe:

                   This firm represents Defendant Borah, Goldstein, Altschuler, Nahins &
     Goidel, P.C.(“BGANG”) in the above- referenced matter. There is currently a telephonic
     conference scheduled for July 2, 2020 at 11:00am. We hereby respectfully requests that the
     Court grant a thirty (30) day adjournment of the telephone conference scheduled for July 2,
     2020. We are in the process of transferring over representation to a new firm.
     Plaintiff's counsel, Brendan Ross has been contacted and has consented to this request.

                   The Court may wish to note that this is undersigned counsel's first request to adjourn
     this matter. Thank you for your consideration of this unexpected, but essential, request.

                                                                                          Very truly
                                                                                          yours,




                                                                                          Ndukwe D.
                                                                                          Agwu

Manhattan Office│ 377 Broadway ● New York, New York ● T: (212) 431-1300 ● F: (646) 349-4135 ● For delivery of all papers
 Queens Office│ 108-18 Queens Boulevard ● Forest Hills, New York ● 11375 ● T: (718) 263-6611 ● F: (718) 263-8272
                                          www.borahgoldstein.com
